

115 S2908 IS: To amend title XVIII of the Social Security Act to provide for electronic prior authorization under Medicare part D for covered part D drugs, and for other purposes.
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2908IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Roberts (for himself, Mr. Carper, and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to provide for electronic prior authorization under
			 Medicare part D for covered part D drugs, and for other purposes.
	
 1.Electronic prior authorization for covered part D drugsSection 1860D–4(e)(2) of the Social Security Act (42 U.S.C. 1395w–104(e)(2)) is amended by adding at the end the following new subparagraph:
			
				(E)Electronic prior authorization
 (i)In generalNot later than January 1, 2021, the program shall provide for the secure electronic transmittal of—
 (I)a prior authorization request from the prescribing health care professional for coverage of a covered part D drug for a part D eligible individual enrolled in a part D plan (as defined in section 1860D–23(a)(5)) to the PDP sponsor or Medicare Advantage organization offering such plan; and
 (II)a response, in accordance with this subparagraph, from such PDP sponsor or Medicare Advantage organization, respectively, to such professional.
						(ii)Electronic transmission
 (I)ExclusionsFor purposes of this subparagraph, a facsimile, proprietary payer portal that meets such standards as specified by the Secretary, or electronic form shall not be treated as an electronic transmission described in clause (i).
 (II)StandardsIn order to be treated, for purposes of this subparagraph, as an electronic transmission described in clause (i), such transmission shall comply with technical standards adopted by the Secretary in consultation with the National Council for Prescription Drug Programs, other standard setting organizations determined appropriate by the Secretary, and stakeholders including PDP sponsors, Medicare Advantage organizations, health care professionals, and health information technology software vendors..